                   Case 3:14-mc-80065-EMC Document 11 Filed 04/23/14 Page 1 of 1




                         Via email only


                         April 22, 2014



                         Hon. Joseph C. Spero
                         United States Magistrate Judge
                         San Francisco Courthouse
   100 Bush Street
                         Courtroom G – 15th Floor
      Suite 900          450 Golden Gate Avenue
                         San Francisco, CA 94102
  San Francisco, CA

      94104-3950         Re:    Miller Environmental v. Brigitte Meikle
                                Case No. 14-mc-80065-EMC (JCS)
    T: 415.362.7126

   F: 415.362.6401              In re Subpoena Issued to Brigitte A. Meikle
                                Case No. CV 14-MC-80058-EMC (JCS)
ericksenarbuthnot.com
                         Dear Judge Spero:

                         A Motion to Show Cause is scheduled with your office on Friday, April 25,
 CALIFORNIA              2014 at 2:00 p.m.

   OFFICES:              I would like to advise you that the undersigned plan to personally attend the
                         hearing. We have also been advised that Anthony Schoenberg, attorneys for
    Los Angeles          Respondent Brigitte Meikle, will also personally attend.
   San Francisco         We would also like to request your kind permission to allow out-of state
                         counsel Mr. Feldman and Mr. Polacano to attend the hearing by phone. I
      San Jose           have discussed this with Mr. Schoenberg and he has no objection for them to
                         appear by phone.
      Oakland
                                                       IT IS HEREBY ORDERED THAT counsel
                         Very truly yours,
    Sacramento                                         shall arrange a conference call number with
                         ERICKSEN ARBUTHNOT            pass code and provide that information to the
       Fresno
                                                       court by 4/24/14. Counsel shall be on phone
     Bakersfield                                       standby and await the Court's call.
   Walnut Creek          ______/s/______________       Dated: 4/23/14
                         Andrew P. Sclar
                                                                                  S DISTRICT
                                                                               ATE           C
                                                                              T
                                                                                                      O
                                                                         S




                         cc: Anthony P. Schoenberg, Esq.
                                                                                                       U
                                                                        ED




                                                                                                        RT




                                                                                            ERED
                                                                    UNIT




                                                                                     O ORD D
                                                                             IT IS S    DIFIE
                                                                                AS MO
                                                                                                              R NIA




                                                                                                  Spero
                                                                    NO




                                                                                          seph C.
                                                                                  Judge Jo
                                                                                                              FO
                                                                     RT




                                                                                                          LI




                                                                             ER
                                                                        H




                                                                                                      A




                                                                                  N                       C
                                                                                                    F
                                                                                      D IS T IC T O
                                                                                            R
